Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-15-2002

USA v. Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-1479




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Williams" (2002). 2002 Decisions. Paper 395.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/395


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                          No: 01-1479
                        _______________

                    UNITED STATES OF AMERICA


                                   v.

                        EUGENE WILLIAMS
                            a/k/a BLESS


                                Apellant


          Appeal from the United States District Court
            for the Western District of Pennsylvania
            (D.C. Criminal Action No. 00-cr-00120-3)
               District Judge: Robert J. Cindrich



           Submitted Under Third Circuit LAR 34.1(a)
                         on May 2, 2002

           Before: ROTH and STAPLETON, Circuit Judges
                    POLLAK*, District Judge

                 (Opinion filed: July 12, 2002)



     * Honorable Louis H. Pollak, District Court Judge for the Eastern District of
Pennsylvania, sitting by designation




                         O P I N I O N

ROTH, Circuit Judge
     Eugene Williams challenges the ruling of the District Court denying his motion to
dismiss the indictment. Williams alleges that the drug statute, 21 U.S.C. 481 is
unconstitutional in light of Apprendi v. New Jersey, 536 U.S. 466 (2000), and its
requirement that a jury assess those facts which determine the maximum sentence the law
allows. Apprendi, 536 U.S. at 490. Prior to Apprendi, certain statutes permitted a judge
to determine the maximum sentence by employing facts not submitted to a jury. See
United States v. Gibbs, 813 F.3d 596 (3rd Cir. 1987); United States v. Chapple, 985 F.2d
729 (3d. Cir. 1993); United States v. Lewis, 113 F.3d 487 (3d Cir. 1997)
     Williams was indicted on one count of conspiracy to distribute and possess with
intent to distribute cocaine and cocaine base under 21 U.S.C. 481. Until Apprendi,
judges were able, under this section, to determine the maximum sentence by employing
facts not submitted to the jury. Williams’ motion to dismiss the indictment was denied at
a pre-trial conference and Williams made a conditional plea of guilty, reserving the right
to challenge the District Court’s ruling. Williams was sentenced to 130 months
imprisonment and five years supervised release.
     We exercise plenary review over the District Court’s ruling concerning the
constitutionality of Section 841(b).
     On appeal, Williams argues that the District Court was bound by pre-Apprendi
holdings that drug quantity determinations under Section 841(b) must be submitted to the
judge as sentencing factors, rather than submitted to the jury as elements of the crime.
See Gibbs, 813 F.3d at 596; Chapple, 985 F.2d at 729; Lewis, 113 F.3d at 487.
Accordingly, the court would be unable to reconcile the sentencing-factor approach with
the element-of-the-crime approach now required by Apprendi, rendering Section 841(b)
unconstitutional. Essentially, Williams argues that the Court is prohibited from
overturning the sentencing-factor approach to Section 841(b) to comply with Apprendi’s
element-of-the-crime approach because the sentencing-factor approach was precedential
at one time.   Therefore, the District Court would be barred from making adjustments to
comply with Apprendi because of the past precedent.
     Williams argument lacks merit. Fundamentally, Williams is arguing that courts
should not be permitted to overturn or modify the law in response to new circumstances,
legal trends, or community values. Such an argument is easily dismissed.
     Moreover, in United States v. Kelly, 272 F.3d 487 (3d Cir. 2001), Section 481(b)
was held to be constitutional even in light of Apprendi.    There is no reason why the
Apprendi procedural requirements may not be applied to the drug quantity
determinations under Section 841(b) as it stands. This is so even though this Court has
previously held that the drug quantity determinations were sentencing factors to be
considered by the judge rather than elements of the offense to be considered by the jury.
     We will, therefore, affirm the order of the District Court denying the motion to
dismiss the indictment as unconstitutional.



TO THE CLERK:

     Please file the foregoing Opinion.



                              By the Court,


                                       /s/ Jane R. Roth
                                           Circuit Judge